Citation Nr: 1106971	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-20 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
irritable bowel syndrome (IBS) and hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1986 to 
January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Salt Lake City, Utah.  

The United States Court of Appeals for Veterans Claims (Court) 
has indicated that a distinction must be made between a Veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  Inasmuch as the issue currently before the Board was 
placed in appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating assignment, the Board has 
characterized the rating issue on appeal as a claim for an 
initial evaluation in excess of 10 percent.  Analysis of the 
issue, therefore, requires consideration of the rating to be 
assigned effective from the date of award of service connection 
for the claim.  


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's hiatal 
hernia and irritable bowel syndrome (IBS) are manifested by 
complaints of constipation and diarrhea, pain, gas, noisy 
stomach, hard bowels, and regurgitation of food; productive of no 
more than a moderate disability, with the evidence against a 
finding that the Veteran has been hospitalized for her 
disability, has accompanying substernal, arm, or shoulder pain, 
and is in more or less constant abdominal distress. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
hiatal hernia and IBS have not been met at any time during the 
rating period on appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7319, 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
it will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably contemplated 
by the application.  This includes notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The Veteran is appealing the initial rating assignment as to her 
IBS and hiatal hernia.  Because the March 2006 RO decision 
granted the Veteran's claim of entitlement to service connection, 
that claim was substantiated.  Her filing of a notice of 
disagreement to the initial rating assignment does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  38 
C.F.R. § 3.159(b)(3) (2010).  Rather, the Veteran's appeal as to 
the initial rating assignment triggers VA's obligation to advise 
the Veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 
(West 2002).  

The May 2007 statement of the case (SOC) under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," set 
forth the relevant diagnostic codes (DC) for rating IBS and 
hiatal hernia. (38 C.F.R. §§ 4.114, DC 7319 and 7346).  The 
Veteran was thus informed of what was needed not only to achieve 
the next-higher schedular rating, but also to obtain all 
schedular ratings above that assigned.  Therefore, the Board 
finds that the Veteran has been informed of what was necessary to 
achieve a higher rating for the service-connected disability at 
issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  

Duty to assist

With regard to the duty to assist, the claim's file contains the 
Veteran's service treatment records (STRs), VA medical 
examination and treatment records, and the statements of the 
Veteran and A.J. in support of the Veteran's claim.  The Board 
has carefully reviewed the statements and concludes that there 
has been no identification of further available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

A VA examination with respect to the issue of appeal was obtained 
in December 2005.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examination/opinion obtained in this case is adequate, as 
it is predicated on a full review of the claims file, to include 
the STRs, and an examination and interview with the Veteran 
regarding her complaints.  The examination report provided 
findings for consideration in rating the disability.  Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).  In addition, the 
claims file includes subsequent medical treatment records 
detailing the Veteran's complaints and a radiology report. 

In an April 2008 statement, the Veteran's representative 
contended that a new VA examination is warranted.  The Board 
acknowledges the Court's decision in Ardison v. Brown, 6 Vet. 
App. 405 (1994) regarding VA examinations during periods of 
flare-ups.  However, the Board finds it distinguishable from the 
present case.  The Board finds that a new examination is not 
necessary, as the rating criteria for DC 7319 (irritable colon 
syndrome) are based on the frequency of diarrhea, constipation, 
and abdominal distress; thus, the Veteran is competent to report 
these elements.  The rating criteria for DC 7346 (hiatal hernia) 
are based on a majority of self-reported symptoms.  A VA opinion 
would, for the most part, merely provide a recitation of the 
Veteran's statements as to the severity of her symptoms.  As the 
Veteran is competent to report her symptoms, and as the frequency 
of the symptoms cannot be duplicated in an examination, another 
examination report would not assist the Board in its 
adjudication.

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to her claim.  



Legal criteria

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that the 
disability is considered in the context of the entire recorded 
history.  Id. § 4.1.  This appeal originates from a rating 
decision that granted service connection and assigned the initial 
rating.  Accordingly, "staged" ratings may be assigned, if 
warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 
to 7348 inclusive will not be combined with each other.  A single 
evaluation will be assigned under the DC which reflects the 
predominant disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability warrants 
such elevation.38 C.F.R. § 4.114.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

The Veteran is service-connected for IBS and hiatal hernia 
evaluated as 10 percent disabling effective from February 1, 
2006.  The Veteran avers that she is entitled to a higher 
evaluation.  (The March 2006 rating decision assigned a 
noncompensable evaluation; however, during the pendency of the 
appeal a May 2007 rating decision evaluated the Veteran's 
disability as 10 percent disabling effective from February 1, 
2006, the date of the filing of the Veteran's claim.)

A November 2005 STR reflects that the Veteran denied a history of 
abdominal pain, jaundice, or rectal hemorrhage.  Another November 
2005 STR reflects that the Veteran requested a renewal of a 
prescription for Zoloft. 

The Veteran's December 5, 2005 Discharge physical reflects that 
the Veteran noted that she was taking Zoloft.  She reported that 
when she was on Zoloft, she noticed improvement in her non-
specific lower quadrant abdominal discomfort.  She reported bouts 
of constipation and diarrhea and long-standing intermittent 
abdominal distress.  It was noted that a recent 
esophagogastroduodenoscopy (EGD)/colonoscopy was normal.  Upon 
clinical examination , it was noted that her abdominal was non 
tender and non distressed, positive bowel sounds, no organomegaly 
and no masses.  The plan was to treat the Veteran with Zoloft 
with a follow up in six months.

The December 2005 VA examination report reflects that the Veteran 
stated that she takes Zoloft for her IBS and that it helps.  She 
denied melena, hematochezia or rectal bleeding.  Her weight was 
stable and she had no problems with incontinence of the bowel or 
bladder.  She took Zantac and Aciphex for the hiatal hernia and 
was not symptomatic.  She denied bloating or upper 
gastrointestinal discomfort on medication. 

A December 15, 2005 health care record reflects that the 
Veteran's EGD/colonoscopy revealed gastritis, hiatal hernia, and 
hyperplasic colonic polyp.  The assessment was gastritis.  It was 
noted that the Veteran was asymptomatic.  

A March 2006 heath care reflects that the Veteran complained of 
problems with her hernia.  The Veteran reported that the hernia 
has been causing her some pain "lately", usually when she is 
bending over.  The Veteran reported lower quadrant intermittent 
discomfort for over a year.  There was no associated nausea, 
vomiting, or constipation.  She noted that she felt discomfort 
when she bent over to tie her shoes.  Upon clinical examination, 
the examiner noted that no hernia was noted on examination 
despite "multiple valsalva maneuvers."  The examiner reported 
the Veteran appears comfortable, has good [by mouth] intake, and 
normal bowel movements.

A March 2006 heath care radiologist report reflects that there 
was no evidence of a hernia.  There were no dilated loops of the 
bowel and no free fluid. 

In an April 2006 statement, the Veteran stated that her IBS and 
hiatal hernia are prone to flare up and she was examined at a 
time when she was not having active symptoms.  She stated that 
she has distinct bowel symptoms of alternating constipation and 
diarrhea, with cramping and pain.  She noted that the symptoms 
come on with varying frequency and intensity and are somewhat 
moderated by taking multiple daily medications.  She further 
stated that she has daily heartburn, regurgitation into her 
throat with liquid and food, but is able to swallow.  She stated 
that the hernia causes a twisting grabbing pain in her upper 
abdominal area which occurs every other day and lasts three to 15 
minutes.  

A January 2007 record reflects that the Veteran had complaints of 
IBS, and stated "variable symptoms, constipation and diarrhea, 
though generally on the loose side.  Has good relief with 
medications like Lomotil, Imodium."  She reported that she still  
had a lot of pain.  The plan was to continue on Zoloft and to 
take Lomotil as the occasion required.

A May 2007 health record reflects that the Veteran was continuing 
on Zoloft which has helped in the past and with Lomotil as the 
occasion required.  The Veteran reported that she still has a lot 
of symptoms with her IBS.

The claims file includes a July 2007 statement from A.J., who 
noted that he lives with the Veteran.  A.J. stated that has 
observed the Veteran with "stomach growling" or passing of gas.  
He further reported that "there are also occasions when she has 
problems with food coming back up when she belches"  He noted 
that she deals with gas and belching almost daily.  He further 
noted unpredictable bouts with diarrhea.

In her VA Form 9, dated in July 2007, the Veteran stated that she 
has near constant abdominal distress, with cramping, diarrhea, 
constipation, gas, and bloating.  She also stated that she 
"submits evidence of frequent regurgitation, substernal, arm and 
shoulder pain and anemia", and hernia symptoms which are quite 
severe.  The record reflects that the Veteran has a history of 
anemia; however, it was noted that she had was on medication for 
peptic ulcer disease and had no symptoms.  It was also noted that 
the Veteran had a history of heavy menses and a history of 
fibroids which "may be the main issue" of her anemia.  (See May 
2007 health record.)  The clinical evidence is negative for 
substernal, arm, or shoulder pain, related to her IBS or hernia.  
A January 2007 clinical note reflects that the Veteran had begun 
teaching and writes on a chalkboard.  She complained of carpal 
tunnel syndrome and increased numbness and pain her hand, and 
also some shoulder discomfort at night.  The assessment was 
carpal tunnel syndrome, and the Veteran was to wear a brace and 
reduce use of her hands.  The Board finds that the Veteran's 
complaints of substernal, arm, or shoulder pain related to her 
IBS and hernia are less than credible with regard to the record 
as a whole.  The Veteran was seen for her IBS and hernia on 
several occasions.  She did not reflect substernal, arm, and 
shoulder pain on those examinations.  In addition, although, she 
submitted a daily chart of her symptoms from January 2, 2006 
through July 8, 2007, she did not note any substernal, arm, or 
shoulder pain.  The Board finds that if the Veteran had 
substernal, arm, or shoulder pain associated with her IBS and/or 
hernia, she would have noted in at her clinical examinations, her 
daily chart, or her notice of disagreement.  

The Veteran submitted a statement, dated in July 2007, in which 
she stated that she suffers significant weight gain, and has 
significant hiatal hernia and IBS disabilities.  She noted that 
her employment, as a teacher, is contingent on her location to 
the nearest restroom and on other teachers being available to 
watch her classroom.   

The Veteran submitted a chart documenting her symptoms from 
January 2006 to July 2007.  She noted the dates on which she had 
a noisy stomach (149 out of 522 days) , diarrhea (95 out of 522 
days), constipation (78 out of 522 days), hard bowels (62 out of 
522 days), extreme gas (gas which happens continually during the 
day, 107 out of  522 days), gas (gas which happens at the end of 
the day, 211 out of 522 days), and regurgitation of food (263 out 
of 522 days).  In sum, the Veteran reports that she had some form 
of gas for 318 out of 522 days, and some form of bowel problem 
for 235 out of 522 days.  She did not indicate whether she was in 
pain on any of the days; however, her April 2006 notice of 
disagreement notes "distinct bowel symptoms, alternating 
constipation and diarrhea, with cramping and pain.  These 
symptoms come on with varying frequency and intensity and are 
somewhat moderated by taking multiple daily medications."  Thus, 
the evidence reflects that the Veteran has frequent episodes of 
bowel disturbances with abdominal distress.  The evidence does 
not reflect "more or less" constant abdominal distress.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007), defines 
"distress" as physical or mental anguish or suffering.  
WEBSTER'S II NEW COLLEGE DISCTIONARY (2001) defines "anguish" 
as agonizing physical or mental pain.  The evidence of record 
does not indicate that the Veteran experienced more or less 
constant abdominal anguish or pain.  The statement from A.J. 
reflects that the Veteran's symptoms were "unpredictable bouts 
of diarrhea, passing of gas, and belching."  He did not indicate 
that he witnessed any constant pain on the part of the Veteran, 
but rather the bouts were unpredictable; thus, indicating that 
they were not constant.  The Board also notes that the December 
2005 discharge examination report reflects "long-standing 
intermittent abdominal discomfort."  The March 2006 health 
record reflects "intermittent discomfort for over a year" and 
no constipation.  The April 2006 clinical record reflects 
"flare-ups" of varying frequency.  The January 2007 health care 
record reflects "good relief with Lomotil, Imodium."  The Board 
notes that the Veteran stated that she has near constant 
abdominal distress; however, the Board finds that the clinical 
evidence of record, as well as the Veteran's chart of symptoms, 
and the statements by A.J. do not support near constant abdominal 
distress.  

Under DC 7319, a 30 percent evaluation is warranted for severe 
IBS, with diarrhea, or alternating diarrhea and constipation, 
with more or less constant abdominal distress.   The Board finds, 
based on the above noted evidence, that a rating in excess of 10 
percent is not warranted for the Veteran's IBS.

Under DC 7346, a 60 percent evaluation is warranted for symptoms 
of pain, vomiting, material weight loss and hematemesis or melena 
with moderate anemia, or other symptoms combinations productive 
of severe impairment of health.  The evidence of record is 
against a finding that the Veteran has vomiting, material weight 
loss, hematemesis, melena or any symptom combinations productive 
of severe impairment of health.  Both the lay evidence and 
clinical evidence of record reflect that the Veteran has gained 
weight since her disability.  The December 2005 clinical record 
reflects stable weight, the December 2005 discharge record 
reflects a weight of 175 pounds, and the May 2006 clinical record 
reflects a weight of 190 pounds.  Based on the evidence of record 
as a whole the Board find that a 60 percent evaluation is not 
warranted.  

A 30 percent evaluation is warranted for persistently recurrent 
epigastria distress with dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation, accompanied by 
substernal, arm, or shoulder pain, productive of considerable 
impairment of health.  The credible evidence of record does not 
reflect that the Veteran has dysphagia, and substernal, arm, or 
shoulder pain.  Moreover, there is no clinical evidence of record 
that she has considerable impairment of health due to hiatal 
hernia.  

A 10 percent evaluation is warranted for two or more of the 
symptoms for the 30 percent evaluation of less severity.  In her 
April 2006 notice of disagreement, the Veteran reported that she 
has daily heartburn and keeps Tums readily available.  The Board 
finds that the Veteran is credible to report that she has 
regurgitation and heartburn, however, there is still no credible 
evidence of difficulty swallowing, or substernal, arm, or 
shoulder pain.  Moreover, there is no evidence of a current 
hiatal hernia as being responsible for her symptoms.  Even if the 
Board were to find that the Veteran warrants a 10 percent under 
DC 7346 for having symptoms of heartburn and regurgitation, she 
is still not entitled to a higher initial evaluation.  Under 
38 C.F.R. § 4.113, certain coexisting diseases in the abdominal 
area do not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle relating 
to pyramiding.  As noted above, ratings under 7319 and 7346 will 
not be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the predominate 
disability picture. 

The Board has considered whether there is any other applicable DC 
which would provide the Veteran with a higher evaluation and 
finds that there is not.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service- connected 
right ear hearing loss is inadequate.  The rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology as due to her digestive system disability.  The 
rating criteria contemplate the Veteran's level of impairment and 
the Veteran does not experience any symptomatology not 
contemplated by the rating schedule.  The Board also notes that 
there is no evidence of hospitalization or marked interference 
with employment.  Referral for extraschedular consideration is 
not warranted. See VAOPGCPREC 6-96.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990)


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
irritable bowel syndrome (IBS) and hiatal hernia is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


